ON REHEARING
BEFORE: LIVELY, Chief Judge; JONES, Circuit Judge; and BERTELSMAN, District Judge.
This matter is before the Court on motions for rehearing and rehearing en banc filed by both parties. The court having not favored a rehearing en banc on either motion, both motions have been referred to the original panel for disposition. Having carefully reviewed the memoranda of the parties and the entire record herein, the court is of the view that all matters raised in the motions were thoroughly discussed in the previous opinion of the panel herein. Although the authorities are not uniform in the disposition of the principal issues herein, the majority and minority opinions reflect the views of the panel concerning the merits of the various approaches, and the other issues in, the case. No reason appears why these views should be changed. Therefore, the court being advised,
IT IS ORDERED that the motions of both parties for a rehearing and rehearing en banc be, and they are, hereby denied.